 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARY CROWDER as an individual and                 No. 2:19–CV–00315–KJM–EFB
      on behalf of all other similarly situated,
12
                         Plaintiff,
13                                                      ORDER
               v.
14
      PURPLE COMMUNICATIONS, INC., et
15    al.,
16                       Defendant.
17

18                  Plaintiff Mary Crowder moved to remand this action to Placer County Superior

19   Court on November 22, 2019. ECF No. 19. Defendants Purple Communications, Inc. and

20   CSDVRS, LLC filed a statement of non-opposition on December 6, 2019. ECF No. 20. The

21   court now GRANTS the motion.

22                  The action was initially removed to this court because the putative class of

23   plaintiffs included class members covered by a collective bargaining agreement. State law claims

24   that require interpretation of a collective bargaining agreement raise a federal question under

25   § 301 of the Labor Management Relations Act. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392

26   (1987).

27                  Plaintiff amended her complaint to expressly define the putative classes not to

28   include workers covered by a collective bargaining agreement. Second Am. Compl., ECF No.
                                                       1
 1   17. Only state law claims are alleged. “If at any time before final judgment it appears that the
 2   district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).
 3                  Because the complaint no longer shows a basis for federal jurisdiction, the court
 4   hereby ORDERS the case to be remanded to Placer County Superior Court.
 5                  IT IS SO ORDERED
 6   DATED: December 18, 2019.
 7

 8
                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
